SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1253
CAF 14-01687
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF CRYSTIANA M.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                      ORDER
PETITIONER-RESPONDENT;

CRYSTAL M., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

JESSICA L. VESPER, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered August 1, 2014 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, placed
the subject child in the custody of Tammy A.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Francis S. [Wendy H.], 67 AD3d 1442, lv
denied 14 NY3d 702).




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court